IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41482
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAVIER MIRANDA-JIMENEZ, also known as Antonio Salgado Diaz,
also known as Alejandro Bustamante Diaz,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-375-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Javier Miranda-Jimenez (“Miranda”) appeals from his sentence

for illegal reentry after deportation.   Miranda contends that the

district court erroneously concluded that it lacked the authority

to depart downward under U.S.S.G. § 5H1.6 based on his claim of

extraordinary family responsibilities.

     We find nothing in the record which indicates that the

district court held such an erroneous belief, and we therefore

lack jurisdiction to consider the appeal.     See United States v.

Yanez-Huerta, 207 F.3d 746, 748 (5th Cir.), cert. denied, 531

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41482
                                  -2-

U.S. 981 (2000).    Miranda’s request that this court adopt the

approach of other circuits by remanding ambiguous cases is also

without merit.     See United States v. Eastland, 989 F.2d 760, 768

n.16 (5th Cir. 1993) (one panel of this court may not overrule

another panel, absent en banc reconsideration or a superseding

decision of the Supreme Court).

     APPEAL DISMISSED.